ORDER

PER CURIAM:
Transport Leasing/Contract, Inc. (“Transport”) appeals the decision of the Labor and Industrial Relations Commission (“Commission”) affirming the Division of Employment Security Appeals Tribunal’s (“Appeals Tribunal”) decision to grant Clarence Rhodes unemployment benefits. In its two points on appeal, Transport claims that the Commission erred in affirming the decision of the Appeals Tribunal because (1) the facts found by the Commission establish, as a matter of law, that Rhodes’s employment terminated by reason of his voluntary departure from employment within the meaning of section 288.050.1(1), RSMo Cum.Supp. 2011, in that his action by failing to timely return his medical certification led to his unemployment and cannot be found to have been excused by his non-work-related illness, and alternatively (2) because Rhodes’s actions constitute misconduct under section 288.050.2, RSMo Cum.Supp. 2011, in that Rhodes showed intentional and substantial disregard with respect to his obligation to timely return his medical certification forms to Transport. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).